Title: From George Washington to Major General John Sullivan, 17 June 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Middle Brook17th June 1777. 3 OClock.

I have both your favs. of this Morning. The Enemy last night sent off all their spare Baggage and Women to Brunswic, and the deserters say are preparing for some move, none more probable than an attempt upon this post. Considering the extent of the Ground we have to defend, we want force to make a proper resistance. You will therefore immediately upon the Rect of this detatch one thousand Continental Troops and one thousand Militia under such Officers as you think proper, with orders to proceed ’till they arrive at Steels Gap near Steels Tavern which is about two Miles from hence, They will there receive orders where to encamp. As an encouragement to the Militia, let them know that whatever Baggage or Spoils of any kind they can take from the Enemy shall be appropriated to their Benefit. A party a few days ago took a Waggon between Amboy and Brunswic, so valuable, that the Sale amounted to 1700 dollars. It contained Officers linen and other Cloaths.
Besides keeping out scouting parties endeavour to get some of the Militia Officers, who are acquainted upon the princetown & Cranberry Roads, to go and try to engage some of the Inhabitants to keep a good look out and watch if the Enemy advance upon either of these Roads in large Bodies with Cannon & Waggons. They need not notice small light scouting Parties. What ever intelligence they gain let them send it immediately to you. To establish Signals between your post and this will be of the utmost consequence. To try the Experiment, if you will kindle a Fire this Evening upon some part of Sourland Hill, nearest to yr Incampt we will, if we discover it, answer it by Fires from Steels Gap and Waynes Gap, you may then inform us which is most conspicuous to you. Waynes Gap will be most easterly. I have sent you one of my Glasses by the Bearer, it is a pretty good one. Genl Arnold writes me word that he

sent four Waggon load of Cartridges to Flemingtown, be pleased to forward them immediately here. I am Dear Sir Yr most obt Servt

Go: Washington

